Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
 
Detailed Action
	This office action is a response to applicant’s communication submitted January 31, 2022, wherein claims 1, 3, 5, and 18 are amended and new claim 20 is introduced.  This application is a continuation of US application 14/672705, now US patent 10688116, filed March 30, 2015, which claims benefit of foreign applications EP14162983.2, filed April 1, 2014, EP14176714.5, filed July 11, 2014, and EP14187223.4, filed October 1, 2014.
Claims 1-10 and 12-20 are pending in this application.
Claims 1-10 and 12-20 as amended are examined on the merits herein.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-10, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mascitti et al. (US patent 8080580, of record in previous action) in view of Frank. (Reference of record in previous action)
	The claimed invention is directed to a method of treating metabolic a disorder in an equine animal comprising administering a SGLT2 inhibitor to the animal.  As presently amended the claims require that the metabolic disorder comprise laminitis or pituitary pars intermedia dysfunction.  Dependent claims 2, 3, and 8 further specify the particular compound being administered.  Claims 4-7, 15, and 18 further specify the characteristics of the particular subject being treated.  Claims 9, 10, and 12-14 specify the particulars of how the compound is administered.
	Mascitti et al. discloses SGLT2 inhibitor compounds for treating diseases in animals related to obesity, type 2 diabetes, and complications thereof. (column 2 lines 14-21) In a particular embodiment the compound is a crystal having a particular formula which is the same as formula (9) in instant claims 2 and 3. (column 3 lines 33-55) Diseases treatable by the claimed method include for example insulin resistance, hyperlipidemia, obesity, and hypertension. (column 4 lines 4-9) Mascitti et al. further discloses that animals treatable by the disclosed methods include horses. (column 5 lines 55-56) The compound can further be prepared as a cocrystal with L-proline. (column 6 lines 34-35) Complications of diabetes and metabolic syndrome are further described as including insulin resistance, hyperglycemia, atherosclerosis, peripheral vascular disease, and hypertension. (column 22 lines 29-53) Typical doses of the compound administered include about 0.01-1 mg/kg/day. (column 22 lines 62-67) Mascitti et al. does not specifically disclose a method of treating a metabolic disorder wherein the subject is a horse, or wherein the specific disorder is laminitis, pituitary pars intermedia dysfunction, or equine metabolic syndrome.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compound disclosed by Mascitti et al. to treat a horse suffering from equine metabolic syndrome resulting in laminitis or pituitary pars intermedia dysfunction, in order to treat these conditions.  One of ordinary skill in the art would have been motivated to treat these conditions because Frank discloses that obesity and insulin resistance are contributing factors to equine metabolic syndrome, and that treatment of obesity and IR is a major part of the management of EMS, as well as the prevention of laminitis.  Furthermore one of ordinary skill in the art would have reasonably expected success in practicing this method because Frank discloses that pharmacological treatment of IR and obesity is used in EMS to reduce the likelihood of additional laminitis episodes.
	With respect to the particular dose and schedule of administration described in claims 1 and 12-14, one of ordinary skill in the art would have reasonably been able to determine the optimal dosage to administer to a horse using the human dosage range described by Mascitti et al., and would have been able to determine the optimal dosing frequency with which to administer the compound, as these parameters are reasonably expected to be result-effective variables.
	For these reasons the invention taken as a whole is prima facie obvious.

Claims 1, 4-10, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US patent 8987323, of record in previous action) in view of Frank. (Reference of record in previous action)
	The claimed invention is directed to a method of treating metabolic a disorder in an equine animal comprising administering a SGLT2 inhibitor to the animal.  As presently amended the claims require that the metabolic disorder comprise laminitis or pituitary pars intermedia dysfunction.  Dependent claims 2, 3, and 8 further specify the particular compound being administered.  Claims 4-7, 15, and 18 further specify the characteristics of the particular subject being treated.  Claims 9, 10, and 12-14 specify the particulars of how the compound is administered.
	Cai et al. discloses a crystalline form of a compound which is a SGLT2 inhibitor, and methods of using this compound for treating diseases and conditions affected by SGLT2 inhibition. (column 2 lines 35-46) The subject being treated can include animals such as horses. (column 4 lines 24-28) Diseases treatable include metabolic disorders such as diabetes mellitus, hyperglycemia, insulin resistance, metabolic syndrome, hypertension, obesity, and atherosclerosis. (column 4 lines 44-56) Cai et al. also discloses the compound as an L-proline complex. (column 7 lines 28-36) The compounds can be prepared in pharmaceutical forms for oral administration. (column 12 lines 7-18) The compounds can be administered in varying amounts between 1 and 4 times per day. (column 19 lines 43-57) Cai et al. does not specifically disclose a method of treating a metabolic disorder wherein the subject is a horse, or wherein the specific disorder is laminitis, pituitary pars intermedia dysfunction, or equine metabolic syndrome.
	Frank discloses that equine metabolic syndrome (EMS) is a cluster of physiologic alterations associated with laminitis in horses and ponies. (p. 259 right column second paragraph) EMS also predisposes horses to develop pituitary pars intermedia dysfunction. (p. 259 right column last 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compound disclosed by Mascitti et al. to treat a horse suffering from equine metabolic syndrome resulting in laminitis or pituitary pars intermedia dysfunction, in order to treat these conditions.  One of ordinary skill in the art would have been motivated to treat these conditions because Frank discloses that obesity and insulin resistance are contributing factors to equine metabolic syndrome, and that treatment of obesity and IR is a major part of the management of EMS, as well as the prevention of laminitis.  Furthermore one of ordinary skill in the art would have reasonably expected success in practicing this method because Frank discloses that pharmacological treatment of IR and obesity is used in EMS to reduce the likelihood of additional laminitis episodes.
	With respect to the particular dose and schedule of administration described in claims 1 and 12-14, one of ordinary skill in the art would have reasonably been able to determine the optimal dosage to administer to a horse, and would have been able to determine the optimal dosing frequency with which to administer the compound, as these parameters are reasonably expected to be result-effective variables, and because Cai discloses that once per day is within the range of dosing frequencies disclosed.
	For these reasons the invention taken as a whole is prima facie obvious.

s 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mascitti et al. in view of Frank as applied to claims 1-15 and 18 above, and further in view of Eckhardt et al. (US pre-grant publication 2014/0031540, of record in previous action)
	The disclosures of Mascitti et al. and Frank are discussed above.  Mascitti et al. in view of Frank does not disclose a 1:1:1 complex of a SGLT2 inhibitor with proline and water as described in claims 16 and 17.
	Eckhardt et al. discloses the compound 1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3. (p. 1 paragraphs 2 and 3) In particular the compound is prepared as a crystalline complex between the active molecule and one or more natural amino acids. (p. 1 paragraph 12) Preferably the complex is between the compound and a 1:1 stoichiometric amount of L-proline. (p. 2 paragraphs 25-30) In a preferred embodiment the complex is a 1:1 complex of the compound and the proline, additionally as a monohydrate, therefore being a 1:1:1 complex according to claim 16. (p. 2 paragraphs 31-33) The x-ray powder diffraction spectrum of this complex is seen to have the same peaks recited in claim 17. (pp. 2-3 table 1) These crystalline complexes can be used to treat diseases affected by SGLT2 inhibition, such as diabetes mellitus. (p. 4 paragraph 66)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the crystalline complexes described by Eckhardt et al. as the active ingredient in place of the SGLT2 inhibitor described by Mascitti et al. in the disclosed method of Mascitti et al. for treating horse suffering from a metabolic disorder.  One of ordinary skill in the art would have recognized the SGLT2 inhibitors described by Mascitti et al. and Eckhardt et al .as equivalents usable for the same purpose, as they are both described as having the same biological activity and therapeutic utility.
	Therefore the invention taken as a whole is prima facie obvious.

s 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. in view of Frank as applied to claims 1, 4-10, 12-15, and 18 above, and further in view of Eckhardt et al. (US pre-grant publication 2014/0031540, of record in previous action)
	The disclosures of Cai et al. and Frank are discussed above.  Cai et al. in view of Frank does not disclose any compound falling within the scope of structures or crystalline complexes described in claims 2, 3, 16, and 17.
	Eckhardt et al. discloses the compound 1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3. (p. 1 paragraphs 2 and 3) In particular the compound is prepared as a crystalline complex between the active molecule and one or more natural amino acids. (p. 1 paragraph 12) Preferably the complex is between the compound and a 1:1 stoichiometric amount of L-proline. (p. 2 paragraphs 25-30) In a preferred embodiment the complex is a 1:1 complex of the compound and the proline, additionally as a monohydrate, therefore being a 1:1:1 complex according to claim 16. (p. 2 paragraphs 31-33) The x-ray powder diffraction spectrum of this complex is seen to have the same peaks recited in claim 17. (pp. 2-3 table 1) These crystalline complexes can be used to treat diseases affected by SGLT2 inhibition, such as diabetes mellitus. (p. 4 paragraph 66)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the crystalline complexes described by Eckhardt et al. as the active ingredient in place of the SGLT2 inhibitor described by Cai et al. in the disclosed method of Cai et al. for treating horse suffering from a metabolic disorder.  One of ordinary skill in the art would have recognized the SGLT2 inhibitors described by Cai et al. and Eckhardt et al .as equivalents usable for the same purpose, as they are both described as having the same biological activity and therapeutic utility.
	Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted January 31, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.
Firstly, Applicant argues that Mascitti et al. generally discloses treating diseases mediated by SGLT2 inhibition, exemplified by obesity and type 2 diabetes, and does not specifically describe treating laminitis or PPID.  Additionally, Mascitti et al. mentions horses in passing as part of a general description of treating veterinary subjects but does not provide any specific, in depth description of treating equine subjects.  Similar arguments are presented with respect to obviousness rejections made over Cai et al.  However, while laminitis and PPID are specific equine diseases that are not identical to type 2 diabetes or similar conditions in other species, As described by Frank they are associated with insulin resistance and obesity.  In view of the general teaching of Mascitti or Cai that SGLT2 inhibitors can be used to treat insulin resistance and obesity, one of ordinary skill in the art would have found it to be obvious to use an SGLT2 inhibitor to reduce insulin resistance and/or obesity in a horse suffering from laminitis or PPID.  This is particularly obvious in view of the statement by Frank, “Insulin resistance is the component of EMS that is most likely to predispose horses to laminitis,” (p. 260 right column under the heading “Insulin Resistance”) and the discussion of obesity and its relationship to laminitis.  At the very least, one of ordinary skill in the art would have seen Frank as disclosing that there exists a population of horses suffering from laminitis or pituitary pars intermedia dysfunction wherein obesity and/or insulin resistance is a contributing factor.  Therefore it would be obvious that prior art therapies known to improve obesity and/or insulin resistance would be useful in treating at least this subset of horses suffering from these conditions.  The fact that, as asserted by Applicant, it might be possible to treat a horse suffering from obesity or IR but not EMS, or by extension from laminitis or PPID, does not negate the fact that the prior art does suggest treating obesity and IR in horses suffering from laminitis and PPID.  In considering obviousness under 35 USC 103 the relevant question is not whether following the 
Applicant further argues that Frank does not provide any confirmation or assurance that treatment of laminitis or PPID can be achieved by treating equine metabolic syndrome, insulin resistance, or obesity.  Firstly, in the absence of evidence to the contrary, one of ordinary skill in the art would expect that if a particular condition is a contributing or underlying factor for a particular disease, treating it would accomplish, to at least some extent, treatment of the underlying disease.  Secondly, Frank does discuss treatment of obesity and reduction of insulin sensitivity as being important aspects of treating equine metabolic syndrome. (pp. 263-264 “Obesity Management” and “Management of Insulin Resistance”) Prevention of further laminitis episodes is also described as the most important aspect of managing EMS.  While Frank generally discusses management in terms of exercise and dietary modification, the reference does additionally contemplate pharmacotherapy specifically in order to avoid recurrent episodes of laminitis. (“Medical therapies also can be used as short-term interventions to accelerate weight loss or improve insulin sensitivity while management changes are being implemented. This approach reduces the likelihood of additional laminitis episodes occurring before management strategies have become effective.” P. 265 right column under the heading “Treatment”) Overall, these teachings provide a sufficient expectation that the general teaching of Cai or Mascitti could be applied successfully in this subset of patients.
Applicant additionally repeats the argument made in previous responses that one of ordinary skill in the art would not have been able to determine the appropriate dose of an SGLT2 inhibitor to administer to a horse.  To summarize arguments made previously, determination of optimal doses of pharmaceutical compounds is within the skill of one of ordinary skill in the art.  While doing so involves 
For these reasons the rejections of record are deemed proper and maintained.

Furthermore even assuming for the sake of argument that the above cited references do not render obvious treatment of pituitary pars intermedia dysfunction (PPID) for example as claimed in present claim 19, methods of treating PPID would be obvious for reasons given above, further in view of Frank 2013. (“Insulin dysregulation” Equine Veterinary Journal vol. 46 pp. 203-112, reference previously included with 1/19/2022 PTO-892)
Specifically, Frank 2013 discloses that obesity, systemic inflammation, and PPID are all potential causes of insulin resistance in horses. (p. 104 left column last paragraph) Insulin resistance commonly occurs with, and is exacerbated by, PPID. (p. 106, “Insulin resistance and PPID” and “Convergence of PPID and EMS”) In view of these teachings, it would be obvious to one of ordinary skill in the art to treat insulin resistance in the sub-population of horses suffering form IR complicated by PPID, rendering the treatment of PPID obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10688116. (of record in previous action, herein referred to as ‘116) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘116 anticipate the claimed invention.  Specifically, claim 1 of ‘116 .

Claims 1-6, 8-10, 12-14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, 11, and 14-17 of U.S. Patent No. 10555958. (of record in previous action, herein referred to as ‘958) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘958 anticipate the claimed invention.  Specifically, claim 1 of ‘958 claims a method for treating a metabolic disorder in an equine animal comprising administering a composition comprising  1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)benzene which is a SGLT2 inhibitor having a structure falling within structures (1) and (18) recited in instant claims 2 and 3.  Claims 2 and 3 of ‘958 further define the metabolic disorder as including various disorders recited in instant claim 1 including equine metabolic syndrome, pituitary pars intermedia dysfunction, and laminitis.  Claim 7 of ‘958 recites the same dosage recited in instant claim 1, thereby anticipating instant claims 1-3.  Claims 2 and 3 of ‘958 also recite insulin resistance, thereby rendering obvious instant claims 4, 5, and 18 wherein the condition being treated is associated with insulin resistance.  Claim 5 of ‘958 recites the same additional limitation as instant claim 6.  Claim 6 of ‘958 recites oral or parenteral administration, anticipating instant claim 9 and 10.  Claims 15-17 of ‘958 define the SGLT2 inhibitor as a complex with proline, anticipating instant claim 8.  Claims 11 and 14 of ‘958 define dosages of the SGLT2 inhibitor anticipating the doses recited in instant claims 11-13.  Claim 9 .

Applicant has declined to present any arguments against the above double patenting rejections.  Therefore the rejections are maintained and made FINAL.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/8/2022